Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant has amended independent claims 1 and 10 to include the allowable subject matter of previous claims 7 and 16, which the examiner indicated as allowable in the previous Non-Final Rejection filed October 23, 2020. 
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach a hanger including the combination of a socket, a bearing coupled to the socket, a cap coupled to the socket over the bearing, and a support flange coupled to the cap and configured to support the appliance relative to the truss, wherein the adjustment bolt engages with the bearing to support the hanger relative to the body and to allow rotation of the hanger relative to the adjustment belt. While Burgess et al. (US 8,046,872) teaches a bearing bar 9 (Fig. 6A-6B) that may be interpreted as the bearing, a cap 6 (Fig. 5-6) over the bearing, and a support flange 8 (Fig. 2) configured to support the appliance, the examiner finds no obvious reason to modify Burgess such that there is a socket over the bearing that is being coupled to the cap. Such a modification would require improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617